              Case 2:21-cv-00304-JLR Document 6 Filed 03/25/21 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         RAMON DIEGO DIEGO,                            CASE NO. C21-0304JLR

11                              Plaintiff,               ORDER
                  v.
12
           APOORVA META, et al.,
13
                                Defendants.
14

15                                  I.       INTRODUCTION

16         Before the court are (1) pro se Plaintiff Ramon Diego Diego’s complaint against

17   Apoorva Meta, Maplebear Incorporated (“Instacart”), Timothy Cook, Apple Corporation

18   (“Apple”), Sundar Pichai, Sundar Pichai Alphabet Corporation (“Google”), The Kroger

19   Company (“Kroger”), and Costco Wholesale Corporation (“Costco”) (collectively,

20   “Defendants”) (Compl. (Dkt. # 4)); and (2) Magistrate Judge Brian A. Tsuchida’s order

21   granting Mr. Diego Diego in forma pauperis (“IFP”) status and recommending that the

22   court reviews this action pursuant to 28 U.S.C. § 1915(e)(2)(B) (IFP Order (Dkt. # 3)).


     ORDER - 1
               Case 2:21-cv-00304-JLR Document 6 Filed 03/25/21 Page 2 of 7




 1   Under 28 U.S.C. § 1915(e), courts have authority to review IFP complaints and must

 2   dismiss them if, “at any time,” a complaint is determined to be frivolous, malicious, fails

 3   to state a claim on which relief may be granted, or seeks monetary relief from a defendant

 4   who is immune from such relief. 28 U.S.C. § 1915(e)(2). As discussed below, Mr.

 5   Diego Diego’s complaint falls within the category of pleadings that fail to state a claim.

 6   Accordingly, the court DISMISSES Mr. Diego Diego’s complaint with leave to amend.

 7                                   II.      BACKGROUND

 8          Mr. Diego Diego brings suit against Defendants for violating §§ 1 and 2 of the

 9 Sherman Antitrust Act, 15 U.S.C. §§ 1 et seq. (“Sherman Act”). (See Compl.) Mr. Diego

10 Diego alleges that Defendants “have formed a cartel which operates an online

11 grocery-ordering and-delivery [sic] service directed at consumers.” (Id. at 3.)

12 Specifically, he takes issue with Defendants “fraudulently classifying its workers as

13 independent contractors,” which allows them to “evade[] the employer-paid portion of

14 Federal employment taxes and other Federally mandated employer costs.” (Id.) These

15 “ill-gotten” savings allegedly allow Defendants to offer services at a cheaper price. (Id.)

16 Mr. Diego Diego alleges that each “cartel member knowingly and willfully participates”

17 in the arrangement. (Id. at 4.)

18          In particular, Mr. Diego Diego focuses on the “fraudulent classification of

19 [Defendants’] workers.” (See id. at 4-6.) He alleges that Defendants exercise “[d]irect

20 control” over workers through the “Shopper App” that dictates how workers fill orders

21 and the sequence of their deliveries. (Id. at 4-5.) Yet, despite this high level of control,

22 Defendants still qualify these workers as independent contractors. (Id. at 6.) Because of


     ORDER - 2
               Case 2:21-cv-00304-JLR Document 6 Filed 03/25/21 Page 3 of 7




 1 this classification, Mr. Diego Diego alleges that Defendants do not provide worker’s

 2 compensation; fail to adhere to federal wage and hour requirements; and do not provide or

 3 verify that workers have automotive insurance. (Id. at 7-9.) Mr. Diego Diego additionally

 4 singles out Kroger for engaging in class discrimination by employing some of these

 5 workers at its “Curbside Pickup service.” (Id. at 9-10.) Lastly, Mr. Diego Diego alleges

 6 that Instacart utilizes its “billions of dollars from private equity firms” to “subsidize free

 7 or below-cost delivery in their quest to build a customer base for the cartel.” (Id. at 10.)

 8          Mr. Diego Diego seeks injunctive relief requiring (1) Defendants to reclassify their

 9 workers as employees and (2) Apple and Google to deactivate the Instacart application on

10 their respective platforms. (Id. at 11.) He also seeks $150 million in damages “for

11 damage to and lost opportunity for the plaintiff’s business.” (Id.) Lastly, he asks for

12 restitution “for all fraudulently classified workers.” (Id.)

13                                         III.   ANALYSIS

14          Title 28 U.S.C. § 1915(e)(2)(B) authorizes a district court to dismiss a claim filed

15   IFP “at any time” if it determines: (1) the action is frivolous or malicious; (2) the action

16   fails to state a claim; or (3) the action seeks relief from a defendant who is immune from

17   such relief. See 28 U.S.C. § 1915(e)(2)(B). Section 1915(e)(2) parallels the language of

18   Federal Rules of Civil Procedure 12(b)(6). Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th

19   Cir. 2000). The complaint therefore must allege facts that plausibly establish the

20   defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007).

21   Because Mr. Diego Diego is a pro se plaintiff, the court must construe his pleadings

22   liberally. See McGuckin v. Smith, 974 F.2d 1050, 1055 (9th Cir. 1992). But even


     ORDER - 3
                Case 2:21-cv-00304-JLR Document 6 Filed 03/25/21 Page 4 of 7




 1   liberally construed, Mr. Diego Diego’s complaint fails to plausibly establish the

 2   Defendants’ liability under the Sherman Act or raise his “right to relief above the

 3   speculative level.” See Twombly, 550 U.S. at 555.

 4          As a threshold matter, Mr. Diego Diego does not include any factual allegations

 5   on how he is involved in this action and thus fails to establish antitrust standing. To

 6   establish antitrust standing, a plaintiff must plead the existence of an antitrust injury,

 7   which is comprised of “(1) unlawful conduct, (2) causing an injury to the plaintiff, (3)

 8   that flows from that which makes the conduct unlawful, and (4) that is of the type the

 9   antitrust laws were intended to prevent.” Glen Holly Entm’t, Inc. v. Tektronix, Inc., 352

10   F.3d 367, 372 (9th Cir. 2003) (internal quotation marks omitted). Additionally, the

11   injured party must be “a participant in the same market as the alleged malefactors.” Id.

12   Mr. Diego Diego’s only reference to himself in his complaint is when he sought

13   damages for “lost opportunity for [his] business.” (Compl. at 11.) It is additionally

14   unclear whether Mr. Diego Diego is a “fraudulently classified worker[].” (See id.) This

15   is insufficient to establish standing.

16          Moreover, Mr. Diego Diego fails to state a claim under either section of the

17   Sherman Act. To state a claim under § 1 of the Sherman Act, the plaintiff must first

18   establish three elements: “(1) an agreement or conspiracy among two or more persons

19   or distinct business entities; (2) by which the persons or entities intend to harm or

20   restrain competition; and (3) which actually injures competition.”1 Oltz v. St. Peter’s

21
            1
              This inquiry is known as the “rule of reason” analysis, as opposed to per se liability,
22   which is “reserved for only those agreements that are ‘so plainly anticompetitive that no


     ORDER - 4
                Case 2:21-cv-00304-JLR Document 6 Filed 03/25/21 Page 5 of 7




 1    Cmty. Hosp., 861 F.2d 1440, 1445 (9th Cir. 1988). A plaintiff “may not merely recite

 2    the bare legal conclusion that competition has been restrained unreasonably.” Les

 3    Shockley Racing, Inc. v. Nat’l Hot Rod Ass’n, 884 F.2d 504, 508 (9th Cir. 1989).

 4    Instead, a plaintiff must “at a minimum, sketch the outline of the antitrust violation with

 5    allegations of supporting factual detail,” including “proof of the relevant geographic and

 6    product markets and demonstration of the restraint’s anticompetitive effects within those

 7    markets.” Id. Mr. Diego Diego’s complaint states summarily that Defendants “have

 8    formed a cartel” and vaguely describes the roles of each Defendant but offers no factual

 9    allegations as to an “agreement or conspiracy” amongst them. (Compl. at 3.) The

10    complaint says nothing about Defendants’ intent to harm or restrain competition or how

11    their supposed conspiracy actually injures competition in the relevant market. (See id.)

12    Thus, Mr. Diego Diego fails to state a claim under Sherman Act § 1.

13          The same is true for Mr. Diego Diego’s claim under Sherman Act § 2. Section 2

14    of the Sherman Act makes it illegal to “monopolize . . . any part of the trade or

15    commerce among the several states.” 15 U.S.C. § 2. To state a claim for

16    monopolization under § 2, the plaintiff must allege facts that, if true, will prove “(1) the

17    possession of monopoly power in the relevant market and (2) the willful acquisition or

18    maintenance of that power as distinguished from growth or development as a

19    consequence of a superior product, business acumen, or historic accident.” Eastman

20   //

21
     elaborate study of the industry is needed to establish their illegality.’” Texaco Inc. v. Dagher,
     547 U.S. 1, 5 (2006) (quoting Nat’l Soc. of Pro. Eng’rs v. United States, 435 U.S. 679, 692
22   (1978)). The complaint does not allege per se liability. (See Compl.)


     ORDER - 5
                Case 2:21-cv-00304-JLR Document 6 Filed 03/25/21 Page 6 of 7




 1   Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 480 (1992). “To safeguard the

 2   incentive to innovate, the possession of monopoly power will not be found unlawful

 3   [under § 2] unless it is accompanied by an element of anticompetitive conduct.” Verizon

 4   Comm’cns Inc. v. Law Offs. of Curtis V. Trinko, LLP, 540 U.S. 398, 407 (2004). The

 5   complaint delves into how Defendants2 improperly categorize their workers and violate

 6   wage or benefits law; commit tax fraud; engage in insurance fraud; perpetuate class

 7   discrimination amongst workers; and fraudulently represent a SEC security. (See Compl.

 8   at 4-10.) But the complaint contains no factual allegations establishing Defendants’

 9   monopoly power in the relevant market or how that power is distinguishable from regular

10   growth or development; nor does it allege anticompetitive conduct. (See id.) Thus, the

11   court concludes that the complaint fails to state a claim against Defendants and dismisses

12   his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

13          When a court dismisses a pro se plaintiff’s complaint, the court must give the

14    plaintiff leave to amend unless it is absolutely clear that amendment could not cure the

15    defects. Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995). Thus, the court

16    grants Mr. Diego Diego fourteen (14) days to file an amended complaint that properly

17    addresses the pleading deficiencies identified in this order. If Mr. Diego Diego fails to

18   //

19   //

20          2
              The complaint repeatedly attributes all actions to “the cartel” of Defendants. (See
     Compl. at 3-9.) It is not clear whether Defendants are jointly classifying workers as independent
21
     contractors. (See id.) Thus, the court adopts the complaint’s allegation that Defendants are all
     involved in the alleged misdeeds but encourages Mr. Diego Diego to be more specific in
22   pleading which entity has committed which act.


     ORDER - 6
               Case 2:21-cv-00304-JLR Document 6 Filed 03/25/21 Page 7 of 7




 1   timely comply with this order or fails to file an amended complaint that corrects the

 2   identified deficiencies, the court will dismiss his complaint without leave to amend.

 3                                      IV.    CONCLUSION

 4          For the foregoing reasons, the court DISMISSES Mr. Diego Diego’s complaint for

 5   failure to state a claim under 28 U.S.C. § 1915(e)(2)(B) with leave to amend within

 6   fourteen (14) days of the filing of this order.

 7          Dated this 25th day of March, 2021.

 8

 9                                                     A
                                                       JAMES L. ROBART
10
                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 7
